Citation Nr: 1421354	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-35 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with fatigue and insomnia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 2003 to April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The May 2008 rating decision on appeal granted the Veteran's claim for service connection for cluster headaches.  The Veteran was granted a 10 percent rating effective from April 28, 2007.  In July 2008 the Veteran asserted that his headaches were due to a TBI in service.  In a December 2008 rating decision the RO recharacterized the Veteran's service-connected headache disability as TBI with cluster headaches, fatigue, and insomnia, and continued the 10 percent rating.  By rating action in May 2012 the RO provided the Veteran a separate evaluation for cluster headaches and assigned a 10 percent rating from October 23, 2008.  The Veteran was provided with notice of his appellate rights and the record does not reflect that the Veteran disagreed either with the rating or the assigned effective date.  The Veteran continues to seek an initial rating in excess of 10 percent for TBI with fatigue and insomnia.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The Veteran's claim was remanded by the Board in December 2012.


FINDINGS OF FACT

1.  The Veteran's TBI with fatigue and insomnia has not resulted in a diagnosis of multi-infarct dementia associated with brain trauma.

2.  The Veteran has Level 2 cognitive impairment.  His TBI with fatigue and insomnia has not resulted in Level 3 impairment or greater in any of the 10 facets of cognitive impairment and other residuals of TBI listed in the current version of 38 C.F.R. § 4.124a, Diagnostic Code 8045.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent have not been met under the pre-October 23, 2008 criteria for TBI. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8045 (2007).

2.  The criteria for a 40 percent rating for TBI with fatigue and insomnia have been met under the criteria in effect from October 23, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8045 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

This appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, the Board notes that the Veteran was provided VCAA notice regarding his initial rating claim by way of a July 2010 letter.  Thereafter his claim was readjudicated by the RO by way of an August 2010 statement of the case. 

As to the duty to assist, VA has associated with the claims folder the Veteran's VA medical records.  The Veteran has been afforded VA medical examinations.  In December 2012 the Veteran's claim was remanded by the Board in order to obtain VA medical records, private medical records and Social Security Administration (SSA) records.  The VA treatment records were obtained.  SSA responded that there were no medical records and further efforts to obtain them would be futile.  An April 2013 letter informed the Veteran that SSA records could not be obtained and that he should provide the records or the location thereof as soon as he could otherwise a decision could be made after 10 days.  See 38 C.F.R. § 3.159(e) (2013).   In a January 2013 notice letter the RO requested that the Veteran provide information so that VA could obtain relevant private treatment records from doctors identified by the Veteran.  No response was received from the Veteran.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  See Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Accordingly, the Veteran's claim will be adjudicated on the evidence currently of record.  
 
The Board is satisfied that the originating agency substantially complied with the Board's remand.  The originating agency also provided the required notice and assistance.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's status post-concussion has been rated as 10 percent under Diagnostic Code 8045 effective from April 28, 2007, the day after the Veteran's discharge from service.  38 C.F.R. § 4.124a (2013).  

The regulations for the evaluation of brain disease due to trauma or traumatic brain injury (TBI) under Diagnostic Code 8045 were amended, effective October 23, 2008.  The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  However, a veteran whose residuals of TBI were rated by VA under a prior version of Diagnostic Code 8045 will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  73 Fed. Reg. 54,693 (Sept. 23, 2008). 

In this case, while the appeal for a higher initial rating for status post-concussion was pending, the RO also evaluated the Veteran's disability for a higher rating for TBI under the new criteria.  To avoid any prejudice to the Veteran, the Board will do the same.  Thus, prior to October 23, 2008, the Board will apply only the previous version of the rating criteria and as of October 23, 2008, the Board will apply whichever version of the rating criteria is more favorable to the Veteran.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33,422 (2000).

Under the prior regulation, Diagnostic Code 8045 provides for the evaluation of brain disease due to trauma.  38 C.F.R. § 4.124a (2008).  Purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., are rated under the applicable Diagnostic Code.  Purely subjective complaints, such as headache, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, are rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 

Prior to October 23, 2008, the Board finds that the Veteran's traumatic brain injury with fatigue and insomnia had resulted only in purely subjective complaints.  An April 2008 VA TBI consultation revealed complaints of headaches, nausea, vision problems, light sensitivity, noise sensitivity, tingling on parts of the body, change in appetite, poor concentration, difficulty making decisions, slowed thinking, fatigue, difficulty with sleep, anxiety, depression, irritability and poor frustration tolerance.  Examination revealed the Veteran to have 2/3 short-term recall, normal cranial nerves, normal sensation, normal coordination/cerebellar functioning and normal reflexes.  

On VA general medical examination on April 28, 2008, the Veteran reported that he was experiencing cluster headaches and difficulty concentrating in school.  The Veteran denied dizziness/vertigo, weakness/paralysis, malaise, or memory impairment.  He reported sleep problems, fatigue, and difficulty concentrating.  He denied sensory changes or visual problems.  He reported hypersensitivity to sound or light.  Examination revealed no cranial nerve impairment, no autonomic dysfunction and no memory loss or other cognitive problems.  The diagnosis was cluster headaches and the examiner noted that there were significant occupational effects.  It was noted that the headaches occurred two to three times a month for two days or longer, and that they were not prostrating.  The Veteran stated that he was not able to perform any physical activity when he was having headaches.  The VA examiner noted that a CT scan of the head at Pearl River dated in October 2007 was stable.  Multi-infarct dementia was not shown.   

The Veteran underwent a VA TBI cognitive impairment consultation on October 3, 2008.  The Veteran complained of loss of balance, headaches, nausea, vision problems, light sensitivity, noise sensitivity, tingling on parts of the body, poor concentration, difficulty making decisions, slowed thinking, difficulty with sleep, anxiety, depression, irritability and poor frustration tolerance.  The examiner noted that nausea, vision problems and light sensitivity were related to headaches and are now well controlled.  Examination revealed the Veteran to be alert, oriented, pleasant and appropriate.  He had 2/3 recall in five minutes, 3/3 with hints.  Cranial nerve testing was normal, except for decreased hearing on the right.  Cerebellar testing was within normal limits.  Sensation to light touch was grossly intact.  The assessment was mild TBI/PTSD.  The examiner stated that the Veteran's cognition was grossly intact.  Irritability and headaches were noted to be consistent with TBI.  

Given that the VA examination reports and the VA outpatient records dated prior to October 23, 2008 do not reveal any diagnosis of multi-infarct dementia associated with brain trauma, a higher rating is not warranted under DC 8045 in effect prior to that date.  The subjective complaints, including headaches, were contemplated by the 10 percent rating and no purely neurological disorder was diagnosed.  

Under the amended regulation, Diagnostic Code 8045 again provides for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  However, under amended Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed above that are reported on an examination, evaluate under the most appropriate Diagnostic Code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified'" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Initially, the Board notes that service connection for a headache disability was granted in a May 2012 rating decision and is separately rated as 10 percent disabling effective from October 23, 2008.  The Board additionally notes that the Veteran has a 30 percent rating in effect for his service-connected PTSD.  As these symptoms are separately rated, the complaints of headaches and psychiatric symptomatology due to PTSD should not be used to rate the Veteran's TBI with fatigue and insomnia from October 23, 2008.  It is also noted that the Veteran is separately service-connected for bursitis of the right and left shoulders.  In a May 2008 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, right and left knee disorders, a right leg condition, residuals of a fracture of the left fibula and a low back condition.  In a December 2008 rating decision, the RO denied service connection for vision impairment.  In a March 2010 decision, the RO determined that new and material evidence had not been presented to reopen the previous denial of service connection for tinnitus.  

Since October 23, 2008, under the previous regulations, the Board finds that the Veteran's traumatic brain injury with fatigue and insomnia still has not resulted in a diagnosis of multi-infarct dementia associated with brain trauma.  Thus, a higher rating is not warranted under prior Diagnostic Code 8045.

Under the revised regulations, which were effective from October 23, 2008, the Board finds that the Veteran's TBI with fatigue and insomnia has met the criteria for Level 2 impairment, but no higher, in any facet of cognitive impairment or other residuals of traumatic brain injury. 

On VA examination in November 2008 the Veteran denied any dizziness or vertigo, weakness, or paralysis.  He did complain of significant problems with sleep disturbance on a nightly basis.  He complained of generalized malaise associated with the headaches as well as fatigue on a daily basis.  He denied problems with balance or strength.  He complained of short-term memory difficulties, but denied any problems with concentration or executive function.  He reported increased irritability as well as depression.  He denied any numbness or paresthesia, but reported blurred vision.  He had no history of seizures or neurobehavioral symptoms.  With regard to memory, attention, concentration, and executive functions he had subjective complaints of mild memory loss and had difficulty with recall of three objects.  He was provided with three objects and he had one out of three recall after five minutes of distraction.   He did well on frontal lobe testing with no problems, with 90 percent accuracy on cross response inhibition and contrasting programs.  Judgment was normal, social interaction was routinely appropriate and visual special orientation was within normal limits.  The Veteran was oriented to person, place, time, and situation.  The Veteran had some problems with aggression as well as irritability and depression.  

The Veteran was provided another VA TBI examination in November 2010.  It was noted that the Veteran was receiving oxygen treatment for his cluster headaches.  He reported dizziness or vertigo at the time of the headaches.  Sleep disturbance was attributed to PTSD.  He was noted to have mild memory impairment.  There were no physical findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculation, cranial nerve dysfunction, hearing problems, vision problems, psychiatric manifestations or other abnormalities.  Mini mental state examination was 30/30, and consciousness was normal.  It was noted that the Veteran was working part time and going to college full time.  The examiner stated that the TBI had no effects on the Veteran's usual occupation.  The Veteran reported that he was having memory problems, creating difficulty with school performance.  

A November 2010 VA neurologic examination revealed complaints of weekly prostrating headaches.  The Veteran reported a history of mild memory loss.  Examination revealed normal mental status, all cranial nerves were intact, cerebellar examination was normal.  The Veteran reported that he had decreased concentration, lack of stamina, weakness or fatigue, and pain.  The Veteran resorted to bed rest at the time of headaches.  

In light of the Veteran's report of memory problems, a consult for neuropsychological testing was ordered.  The testing was accomplished in April 2011.  His immediate memory was assessed as mildly impaired with his delayed memory low average.  He had problems with free recall.  His cognitive flexibility and ability to shift sets was mildly to moderately impaired.  His abstract reasoning abilities were mildly impaired.  According to the clinician, the test results confirmed a diffuse mild traumatic brain injury with continuing migraines and cognitive difficulties.	

At a May 2012 VA TBI examination the Veteran complained of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  His judgment was normal.  His social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  The Veteran's motor activity was normal.  His visual spatial orientation was normal.  The examiner noted subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family or other close relationships.  Examples were noted to be mild or occasional headaches and mild anxiety.  The Veteran was noted to have one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both, but do not preclude them.  The Veteran had no impairment of communication and his consciousness was normal.  The Veteran's subjective symptoms were noted to be headaches.  The Veteran had no scars due to the head injury.  The examiner opined that the Veteran's residuals of the TBI did not impact his ability to work.  The examiner noted that the Veteran worked full time and went to school full time.  

As noted above, the April 25, 2011 VA neuropsychological testing revealed the Veteran to have low average delayed memory, mildly impaired immediate memory, and problems with free recall.  He also was found to have mild to moderate impairment with his cognitive flexibility and ability to shift sets and his abstract reasoning was mildly impaired.  The Board notes that such symptomatology equates to Level 2 impairment of the category; memory, attention, concentration, executive functions, and thus a 40 percent rating is warranted.  

However, the Veteran does not have symptomatology reflective of Level 3 impairment in any of the facets of cognitive impairment or other residuals of TBI.  As shown above, the Veteran's judgment was assessed as normal; social interaction was routinely appropriate; he was always oriented to person, time, place and situation; motor activity was assessed as normal; visual spatial orientation was normal; and the medical records and lay statements show that the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  The evidence also does not show a persistently altered state of consciousness such as vegetative state or minimally responsive state, coma.  Regarding subjective symptoms, the Veteran has reported lack of stamina, weakness or fatigue, and pain.  However, Level 2 is the highest level available under the subjective symptoms facet of Diagnostic Code 8045.  Regarding neurobehavioral effects, he has reported irritability and aggression.  However, the evidence does not show that the neurobehavioral effects interfere with or preclude workplace interaction, social interaction, or both on most days or occasionally require supervision for his safety or that of others.  To the extent that the April 2011 examiner indicated that the Veteran had mild to moderate impairment with his cognitive flexibility and ability to shift sets, the Board finds that Level 3 is not met as overall moderate functional impairment is not shown.  To the extent that the Veteran reported that his memory problems created difficulty with school performance, his memory problems were assessed as mild.  The evidence of record does not otherwise indicate that the overall level of functional impairment resulting from memory, attention, concentration, and executive functions was more than mild.   

In conclusion, the Board finds that the Veteran has met the criteria for an initial rating of 40 percent, but not higher, under the amended criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999).  All doubt has been held in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring referral of the appeal to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disabilities.  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.   An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the schedular evaluation is adequate.  Evaluations in excess of the 40 percent rating assigned are provided for certain manifestations of the Veteran's service-connected disability, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's traumatic brain injury with fatigue and insomnia.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability or claimed to be unemployable due to his traumatic brain injury with fatigue and insomnia.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent is denied under the pre-October 23, 2008 criteria for TBI. 

A 40 percent rating for TBI with fatigue and insomnia is granted under the criteria in effect from October 23, 2008, subject to the law and regulations regarding the award of monetary benefits.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


